



EMPLOYMENT AGREEMENT


Made this 28th day of December 2017, to take effect on January 1, 2018 (the
“Commencement Date”)


BETWEEN:


ENSTAR GROUP LIMITED (the “Company”) whose registered office is situated at
Windsor Place, 3rd Floor, 22 Queen Street, Hamilton HM 11, Bermuda; and


GUY T.A. BOWKER ( “Executive”)


Company hereby employs Executive and Executive hereby agrees to continue
employment by Company for the period and upon the terms and conditions
hereinafter set forth. This Agreement shall serve as Executive’s Statement of
Employment pursuant to section 6 of the Employment Act 2000.


1.
TITLE AND DESCRIPTION OF DUTIES



1.1
Executive’s title will change on the Commencement Date to Chief Financial
Officer, and Executive hereby agrees to serve the Company in such role at such
time in accordance herewith.



Briefly described, the main duties of such role will be:


•
To oversee finance and accounting functions related to the Company and its
subsidiaries

•
To provide leadership in the development and continuous evaluation of the
Company’s strategic financial objectives

•
To advise executive management on the financial implications of business
activities

•
To act as a liaison with the Company’s independent auditors

•
To provide the Company with financial and accounting analysis

•
To oversee the Company’s SEC filings

•
In addition to the above key responsibilities, Executive may be required to
undertake other duties from time to time as the Company may reasonably require



1.2
Executive shall report to the Chief Executive Officer and the Chief Operating
Officer, and Executive’s principal place of business shall be the Company’s
office in Bermuda. It is recognised that travel may be necessary or appropriate
in connection with the performance of Executive’s duties hereunder and in
particular that certain actions required to be taken to satisfactorily dispose
of the duties hereunder must be taken in Bermuda.



1.3
Executive shall devote his full working time and energy, skill and best efforts
to the performance of his duties hereunder, in a manner that will comply with
the Company’s rules and policies in effect from time to time, and will
faithfully and diligently further the business and interests of the Company.



1.4
During the Term (as hereinafter defined), Executive shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than the Company without the prior
written consent of the Board of Directors of the Company, which consent shall
not be unreasonably withheld or delayed. Notwithstanding anything herein to the
contrary, nothing shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other companies or corporations or the
boards of a reasonable number of trade associations and/or charitable
organizations, provided the Company’s written consent is obtained prior to
accepting such position, (ii) engaging in charitable, community and other
business affairs, and (iii) managing his personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of Executive’s responsibilities and duties hereunder.



2.
TERM OF EMPLOYMENT



2.1
TERM



Executive’s employment pursuant to this Agreement shall commence on the
Commencement Date and shall continue until terminated in accordance with this
Agreement.


1

--------------------------------------------------------------------------------







2.2
CONTINUOUS EMPLOYMENT



Executive’s period of continuous employment commenced on September 8, 2015 with
the Company’s subsidiary, Enstar Limited.


3.
SALARY & DISCRETIONARY BONUS & LONG TERM INCENTIVE PROGRAM

    
3.1
SALARY



On the Commencement Date, Executive will be paid an annual gross salary of
$575,000 (“Base Salary”) payable in periodic installments in accordance with the
Company’s regular payroll practices in effect from time to time. Normal
statutory deductions will apply (see below).


Thereafter, Executive’s Base Salary will be reviewed annually; there is no
contractual obligation that it will be reviewed upwards.


The Company has the right at any time during Executive’s employment or on
termination to deduct sums owed by Executive to the Company from any payments
due to Executive, for example, in respect of unauthorized business expenses,
personal expenses, overpayment of Base Salary, incentive compensation or
benefits, overpayment of vacation or sick pay, unauthorized use of business
credit cards, training loans, relocation expenses, overuse of petty cash, etc.


An itemized pay statement outlining any such deductions will be issued to
Executive at or before the payment of any amounts due to Executive.


3.2
PERFORMANCE BONUS



Executive shall, following the completion of each fiscal year of the Company
during the Term, be eligible for a performance bonus in accordance with the
Company’s performance bonus plan. If awarded, any performance bonus shall be
payable at such time as the Company pays annual bonuses generally to its
employees, but in no event later than April 15 following the end of each year;
provided, however, that the accrual and payment of any performance bonus is
conditioned upon Executive (a) being employed by the Company and (b) not having
given notice of resignation of Executive’s employment as set forth in Section 5,
on the date bonuses are paid to the Company’s employees that year.


3.3
LONG-TERM INCENTIVE PROGRAM



Executive will continue to be eligible to participate in the Company’s long term
incentive program in effect from time to time in accordance with the policies
and practices of the Company. The program is administered by the Company’s
Compensation Committee and subject to its discretionary review and approval each
year. Future awards require the acceptance and entrance into corresponding award
agreements.


4.
BENEFITS



The benefits described herein are based on the Company’s benefits plans and
programs that are in effect from time to time and are governed by the terms of
the relevant plans and Bermuda legislation. The plans are subject to amendment
or termination at any time, pursuant to the terms of such plans.


4.1
SOCIAL INSURANCE (GOVERNMENT PENSION)



In accordance with the provisions of the Contributory Pensions Act 1970,
Executive is required to pay government social insurance contributions, the
amount of which varies from time to time as set by the Bermuda Government. As an
added benefit, the Company pays 100% of the premiums for such insurance; the
Company reserves the right to change this policy in the future.


4.2
PAYROLL TAX



2

--------------------------------------------------------------------------------







In accordance with the provisions of the Bermuda Payroll Tax Act 1995, the
Company must pay payroll tax on Executive’s compensation and benefits. In
accordance with Bermuda law, the Company may deduct and retain from Executive’s
Base Salary the employee’s statutory portion, currently a progressive amount of
Base salary and benefits; however as an added benefit, the Company pays 100% of
such payroll tax. The Company reserves the right to change this policy in the
future.


4.3
HEALTH AND OTHER INSURANCE



The Company offers a comprehensive major medical health plan, including dental
and vision coverage on a worldwide basis for Executive and his dependants.


The Company also provides basic group life insurance, Accidental, Death &
Dismemberment (AD&D) long term disability and other insurances for eligible
employees in accordance with the terms of the relevant plans.


In the event that the generally applicable Company long-term disability plan
contains a limitation on benefits that would result in Executive being entitled
to benefit payments under such plan which are less than 50% of Executive’s Base
Salary, the Company shall provide Executive with an individual disability policy
paying a benefit amount that, when coupled with the group policy benefit
payable, would provide Executive with aggregate benefits in connection with
Executive’s long-term disability equal to 50% of Base Salary (provided that, if
an individual policy cannot be obtained for such amount on commercially
reasonable rates and on commercially reasonable terms, the Company shall provide
Executive with a policy providing for the greatest amount of individual coverage
that is available on such standard terms and rates). Provision of any individual
disability policy will also be contingent upon Executive being able to be
insured at commercially reasonable rates and on commercially reasonable terms
and upon Executive assisting the Company in the procurement of such policy
(including, without limitation, submitting to any required physical examinations
and completing accurately to the best of Executive’s knowledge any applicable
applications and or questionnaires).


As an added benefit to Executive, the Company pays 100% of the premiums for such
insurance; the Company reserves the right to change this policy in the future.


4.4
PENSION



The Company will pay Executive 10% of his Base Salary towards Executive’s own
pension plan on or before April 1st in respect of the preceding calendar year.
The Company reserves the right to change this policy in the future.


4.5
EXPENSE REIMBURSEMENTS



During Executive’s employment, Executive shall be entitled to receive
reimbursement by the Company for all reasonable out-of-pocket expenses incurred
by him in performing his duties under this Agreement in accordance with its
regular reimbursement policies as in effect from time to time.


4.6
VACATION AND OTHER LEAVE



During the Employment Period, Executive shall be entitled to 25 days of paid
vacation leave on a calendar year basis, to be taken at such times as may be
approved in advance by the Company, together with the usual public holidays.


Executive shall to be entitled to 12 days of paid sick leave per calendar year
when unable to work due to sickness or injury. If Executive is out of work, sick
or injured for two or more consecutive days, a doctor’s certificate is required.
Sick leave days may not be carried over into subsequent years.
    
Executive shall also be entitled to the types of paid and unpaid leave as
mandated by the Employment Act 2000.










3

--------------------------------------------------------------------------------





5.
TERMINATION



5.1
NOTICE REQUIREMENTS



Executive is required to give at least one-hundred eighty (180) days advance
written notice of termination that Executive is terminating Executive’s
employment without Good Reason (“Notice Period”). For the avoidance of doubt,
and consistent with Section 3.2, Executive shall not be entitled to any bonus
accrual or bonus payment during the Notice Period. The Company shall have the
option, in its sole discretion, to make Executive’s termination effective at any
time prior to the end of such Notice Period and shall be required to pay
Executive only the compensation to which Executive is entitled to until the
effective date of the termination of employment.


5.2
WORK PERMIT



The provision of a valid work permit is key to Executive’s ability to continue
to be employed with the Company. 
If Executive’s work permit is revoked or a work permit application is not
approved, the Agreement shall be terminated as of the date of the expiry of the
work permit without a requirement of written notice from either side, and
Executive will be compensated based on the operation of this Section 5 depending
on the nature of the termination.
This Agreement is contingent on Executive’s Chief Financial Officer full-time
work permit being approved.


5.3
DEATH OF EXECUTIVE



If Executive dies during the Term, and for the year in which he dies, the
Company achieves the performance goals established in accordance with any
incentive plan in which Executive participates, the Company shall pay his estate
an amount equal to the bonus that Executive would have received had he been
employed by the Company for the full year, multiplied by a fraction, the
numerator of which is the number of calendar days he was employed in such year
and the denominator of which is 365. In addition, Executive’s spouse and
dependents (if any) shall be entitled for a period of 12 months, to continue to
receive medical benefits coverage (as described in Section 4.3) at the Company’s
expense if and to the extent the Company was paying for such benefits for
Executive’s spouse and dependents at the time of Executive’s death.




5.4
DISABILITY



If Executive is or has been materially unable for any reason to perform his
duties hereunder for 120 days during any period of 150 consecutive days, the
Company shall have the right to terminate Executive’s employment upon 30 days’
prior written notice to Executive at any time during the continuation of such
inability, in which event the Company shall thereafter be obligated to continue
to pay his Base Salary for a period of 12 months, periodically in accordance
with the Company’s regular payroll practices and, within 30 days of such notice,
shall pay any other amounts (including salary, bonuses, expense reimbursement,
etc.) that have been fully earned by, but not yet paid to, Executive under this
Agreement as of the date of such termination. The amount of payments to
Executive under disability insurance policies paid for by the Company shall be
credited against and shall reduce the Base Salary otherwise payable by the
Company following termination of employment. If, for the year in which
Executive’s employment is terminated pursuant to this Section, the Company
achieves the performance goals established in accordance with any incentive plan
in which he participates, the Company shall pay Executive an amount equal to the
bonus that he would have received had he been employed by the Company for the
full year, multiplied by a fraction, the numerator of which is the number of
calendar days Executive was employed in such year and the denominator of which
is 365. Executive shall be entitled to continue to receive at the Company’s
expense medical benefits coverage (as described in Section 4.3) for himself and
his spouse and dependents (if any) if and to the extent the Company was paying
for such benefits to Executive and his spouse and dependents at the time of such
termination, until the earlier of: (1) a period of 12 months from the date
Executive is terminated pursuant to this Section 5.4, or (2) the date Executive
begins new employment at an organization offering a comprehensive major medical
health plan for Executive and his spouse and dependents (regardless of payment
policies in effect at such organization).








4

--------------------------------------------------------------------------------





5.5
TERMINATION FOR CAUSE



The Company may immediately terminate Executive’s employment for Cause upon the
occurrence of any of the following events (each a “Cause”):


a)
Conviction or plea to a felony or a crime involving fraud or misrepresentation;

b)
Indictment for a felony or a crime involving fraud or misrepresentation;
provided, however, that in the event Executive is subsequently acquitted of such
crime or the indictment is subsequently dismissed, Executive shall be entitled
to all severance benefits following a termination without Cause;

c)
Failure by Executive to follow lawful written instructions from his supervisor
or the Board of Directors of the Company;

d)
Failure to perform his duties hereunder following written notice and a
reasonable opportunity to cure, if curable, within a time frame determined by
the Company, but no less than twenty (20) days from such notice;

e)
Material gross neglect by Executive in the performance of his duties hereunder
following written notice and a reasonable opportunity to cure, if curable, not
to exceed twenty (20) days from such notice;

f)
Fraud or dishonesty in connection with his employment;

g)
Breach of fiduciary duty related to the business or affairs of the Company;

h)
Executive’s material breach of any written employment agreement with the
Company, following written notice and a reasonable opportunity to cure, if
curable, not to exceed ten (10) days from such notice; or

i)
Willful conduct that may be materially harmful to the business, interests, or
reputation of the Company, including any material violation of the Company
written policy;

provided, however, that any right to cure hereunder shall not be applicable to
two or more of the same or similar or related breaches, acts, or omissions.
In the event of a termination for Cause, the Company shall pay to Executive all
compensation to which he is entitled up through the effective date of the
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.
5.6
Termination without Cause or for Good Reason



a)
If (1) Executive’s employment is terminated by the Company for any reason other
than for Cause, his death or disability, or (2) Executive’s employment is
terminated by him for Good Reason (as defined herein):

i)
The Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to, him
under this Agreement as of the date of such termination, together with any
payment in lieu of accrued but untaken vacation;

ii)
The Company shall pay Executive a lump sum amount equal to the Base Salary
payable to him as of the date of such termination;

iii)
Executive shall be entitled to continue to receive at the Company’s expense
medical benefits coverage (as described in Section 4.3) for Executive and his
spouse and dependents (if any) if and to the extent the Company was paying for
such benefits to Executive and his spouse and dependents at the time of such
termination until the earlier of: (A) a period of 12 months from the date
Executive is terminated pursuant to this Section 5.6, or (B) the date Executive
begins new



5

--------------------------------------------------------------------------------





employment at an organization offering a comprehensive major medical health plan
for Executive and his spouse and dependents (regardless of payment policies in
effect at such organization);
iv)
Each outstanding equity incentive award granted to Executive shall operate in
accordance with the terms and conditions set forth in the applicable award
agreement for such awards; and

v)
If, for the year in which Executive’s employment is terminated pursuant to this
Section 5.6, the Company achieves the performance goals established in
accordance with any incentive plan in which he participates, the Company shall
pay Executive an amount equal to the bonus that he would have received had he
been employed by the Company for the full year, multiplied by a fraction, the
numerator of which is the number of calendar days he was employed during such
year and the denominator of which is 365.

b)
Upon making the payments described in this Section 5.6, the Company shall have
no further obligation to Executive under this Agreement. To the extent that the
payments to be made under this Section 5.6 are damages (which is not admitted),
the Company and Executive agree that the terms of this Section 5.6 represent a
genuine pre-estimate of the loss to the Executive that would arise on
termination of employment hereunder in the circumstances described and does not
constitute a penalty. The Company waives any requirement on Executive to
mitigate his losses in respect of such termination.

c)
“Good Reason” shall mean the following:

i)
material breach of the Company’s obligations hereunder, provided that Executive
shall have given written notice thereof to the Company, and the Company shall
have failed to remedy the breach within 30 days;

ii)
the relocation of Executive’s principal business office outside of Bermuda
without the Executive’s prior agreement; or

iii)
any material reduction in Executive’s duties or authority as described in
Section 1.1.

5.7
Change in Control



a)
If, during the Term, there should be a Change of Control (as defined herein),
and within 1 year thereafter either (i) Executive’s employment should be
terminated for any reason other than for Cause or (ii) Executive terminates his
employment for Good Reason (as defined in Section 5.6):

i)
The Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to, him
under this Agreement as of the date of such termination, together with any
payment in lieu of accrued but untaken vacation;

ii)
The Company shall pay Executive a lump sum amount equal to his Base Salary as of
the date of such termination;

iii)
Executive shall be entitled to continue to receive at the Company’s expense
medical benefits coverage (as described in Section 4.3) for Executive and
Executive’s spouse and dependents (if any) if and to the extent the Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination until the earlier of: (A) a period of 12 months
from the date Executive is terminated in a manner subject to this Section 5.7,
or (B) the date Executive begins new employment at an organization offering a
comprehensive major medical health plan for Executive and his spouse and
dependents (regardless of payment policies in effect at such organization);

iv)
Each outstanding equity incentive award granted to Executive shall operate in
accordance with the terms and conditions set forth in the applicable award
agreement for such awards; and



6

--------------------------------------------------------------------------------





v)
If, for the year in which Executive’s employment is terminated pursuant to this
Section 5.7, the Company achieves the performance goals established in
accordance with any incentive plan in which Executive participates, the Company
shall pay Executive an amount equal to the bonus that Executive would have
received had he been employed by the Company for the full year, multiplied by a
fraction, the numerator of which is the number of calendar days Executive was
employed in such year and the denominator of which is 365.

b)
Upon making the payments described in this Section 5.7, the Company shall have
no further obligation to Executive under this Agreement. To the extent that the
payments to be made under this Section 5.7 are damages (which is not admitted),
the Company and Executive agree that the terms of this Section 5.7 represent a
genuine pre-estimate of the loss to the Executive that would arise on
termination of employment hereunder in the circumstances described and does not
constitute a penalty. The Company waives any requirement on Executive to
mitigate his losses in respect of such termination.

c)
A “Change in Control” of the Company shall mean:

i)
the acquisition by any person, entity or “group” required to file a Schedule 13D
or Schedule 14D-1 under the United States Securities Exchange Act of 1934 (the
“1934 Act”) (excluding, for this purpose, the Company, its subsidiaries, any
employee benefit plan of the Company or its subsidiaries which acquires
ownership of voting securities of the Company, and any group that includes
Executive) of beneficial ownership (within the meaning of Rule 13d-3 under the
1934 Act) of 50% or more of either the then outstanding ordinary shares or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors;

ii)
the election or appointment to the Board of Directors of the Company, or
resignation of or removal from the Board, of directors with the result that the
individuals who as of the date hereof constituted the Board (the “Incumbent
Board”) no longer constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the date hereof whose appointment,
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the Incumbent Board (other than an
appointment, election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

iii)
consummation of: (i) a reorganization, merger or consolidation by reason of
which persons who were the shareholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors, or (ii) a liquidation or dissolution of the Company or
the sale, transfer, lease or other disposition of all or substantially all of
the undertaking or assets of the Company (whether such assets are held directly
or indirectly).

5.8
Execution of Release



In the event Executive’s employment is terminated pursuant to Sections 5.4, 5.6,
or 5.7, it shall be a condition precedent of receipt of the payments and
benefits specified in such sections (other than any amounts (including salary,
bonuses, expense reimbursement, etc.) that have been fully earned by, but not
yet paid to Executive under this Agreement as of the date of such termination)
that: (a) Executive executes (and does not revoke) a full and complete release
of the Company under this Agreement, all benefit plans in which Executive
participates and all applicable laws and regulations and (b) Executive remains
in full compliance with the restrictive covenants set forth in Section 6.












7

--------------------------------------------------------------------------------





6.
SPECIAL PROVISIONS RESTRICTIVE COVENANTS



Executive acknowledge that during Executive’s employment with the Company,
Executive will become familiar with trade secrets and other commercially
sensitive Confidential Information concerning the Company and certain Group
Companies (as defined below) or their clients and affiliates, that Executive’s
services are of special, unique and extraordinary value to the Company and that
the Company and Group Companies have a protectable interest in the protections
afforded in these Special Provisions. Executive further acknowledge that
Executive may also be in a position where Executive may have significant
influence with the Company’s clients or the Company’s investment activity. It is
therefore appropriate to set out Executive’s obligations to the Company with
respect to the use of Confidential Information and the business, information and
trade connections belonging to the Company as well as Executive’s obligations of
Non-Solicitation.


6.1
CONFIDENTIAL INFORMATION

    
Executive covenant that during Executive’s employment and thereafter Executive
will not, except in the performance of Executive’s obligations to the Company
hereunder, directly or indirectly, disclose or use any Confidential Information
that Executive may learn or have learned by reason of Executive’s association
with the Company, any client or any of their respective subsidiaries and
affiliates or third parties acting on their behalf (together referred to as the
“protected parties”). The term Confidential Information includes all data,
analyses, reports, interpretations, investment strategies, details, forecasts,
risk characteristics, business, finances, accounts, dealings, transactions,
affairs, names, performance statistics, documents, hardware, software and
information concerning or otherwise reflecting information and concerning the
protected parties and their affairs, including, without limitation, with respect
to clients, products, policies, procedures, methodologies, trade secrets and
other intellectual property, systems, personnel, confidential reports, technical
information, financial information, business transactions, business plans,
prospects or opportunities. Confidential information shall exclude any portion
of such information that (a) is or becomes generally available to the public or
is generally known in the industry or industries in which the Company operates,
or (b) Executive is required to disclose under any applicable laws, regulations
or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law. Nothing in
this Agreement prohibits or restricts Executive (or Executive’s attorney) from
initiating communications directly with, responding to an inquiry from, or
providing testimony before the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), any other self-regulatory
organization or any other regulatory authority regarding possible violations of
applicable law or making other disclosures that are protected under the
whistleblower provisions of any applicable law undertaking he is required to
give by law or regulation.


6.2
INTELLECTUAL PROPERTY



In the event that Executive as part of Executive’s activities on behalf of the
Company generate, author or contribute to any invention, design, new
development, device, product, method of process (whether or not patentable or
reduced to practice or comprising confidential information), any copyrightable
work or any other form of confidential information relating directly or
indirectly to the business of the Company as now or hereinafter conducted
(collectively, “Intellectual Property”), Executive acknowledge that such
Intellectual Property is the sole and exclusive property of the Company and
Executive hereby assign all right, title and interest in and to such
Intellectual Property to the Company. Any copyrightable work prepared in whole
or in part by Executive during the period of Executive’s employment with the
Company will be deemed to be a work made in the course of employment and the
Company will own all of the rights comprised in the copyright therein. Executive
will promptly and fully disclose all Intellectual Property and will cooperate
with the Company to protect the Company’s interests in and rights to such
Intellectual Property (including providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by the Company, whether such requests occur prior to or
after termination of Executive’s employment hereunder).


6.3
PROTECTION OF PROPERTY OF THE COMPANY



Executive covenant to safely keep and preserve the property of the Company,
other than that necessarily consumed in the ordinary course of the business
operations of the Company. Upon termination of Executive’s employment Executive
will immediately deliver up to the Company or its duly authorized representative
all such property as then remains in Executive’s possession or under Executive’s
control and Executive will not


8

--------------------------------------------------------------------------------





retain any copies. For this purpose the property of the Company includes, but is
not limited to, originals and copies of records, files, manuals, lists of
Clients, blanks, forms, supplies, hardware, software, computer programs, models
and other electronic or other materials furnished to Executive by the Company or
used by Executive on its behalf or generated or obtained by Executive during the
course of Executive’s employment.


6.4
NON-SOLICITATION

During the Executive’s employment with the Company and for a period of twelve
(12) months immediately after the date Executive’s employment terminates for any
reason, Executive agree that Executive will not, directly or indirectly,
(i) call upon, solicit, divert, or take away any of the clients, business, or
business partners of the Company, or request or cause any of the above to
abandon, cancel or terminate any part of their relationship with the Company, or
(ii) solicit, entice, or attempt to persuade any employee, agent, consultant, or
independent contractor of the Company to leave the service of the Company for
any reason or take any other action that may cause any such individual to
terminate Executive’s relationship with the Company.


6.5
ASSIGNMENT OF BENEFITS



The benefit of the provisions of this Section 6 shall be held on trust by the
Company for each direct and indirect subsidiary of Enstar Group Limited (each, a
“Group Company”) and the Company reserves the right to assign the benefit of
such provisions to any Group Company, in relation to which Executive has in the
course of Executive’s duties for the Company or by reason of rendering services
to or holding office in such subsidiary or affiliate:


a)    acquired knowledge of its trade secrets or Confidential Information; or
b)    had material personal dealings with its customers or prospective
customers;
so that references in Section 6 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Group Company. The
obligations undertaken by Executive pursuant to Section 6 shall, with respect to
each such Group Company, constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favour of any other Group Company
or the Company. For the purposes of this Agreement, the term Group Company shall
mean and include any company which is from time to time a holding company (as
defined by Section 86 of the Companies Act 1981, but irrespective of whether it
is a Bermuda company or an overseas company) of the Company, a subsidiary
company (as so defined) of the Company, a subsidiary company (as so defined) of
a holding company (as so defined) of the Company, a company in which the Company
owns at least 50% of the issued share capital.
6.6
ENFORCEMENT



Each of the covenants contained in Section 6 (to the extent that the context
permits) is separate and distinct from the others and the invalidity or
unenforceability of any such provision or part thereof will have no effect on
the others. If, in proceedings to enforce the covenants contained in Section 6,
a Court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in those provisions to cover the
maximum duration, scope and area permitted by law.


6.7
RELIEF



Executive hereby acknowledge that said covenants are reasonable, that
Executive’s services are unique, and that a breach or threatened breach by
Executive of any of these covenants and agreements with the Company could cause
irreparable harm to the Company for which the Company would have no adequate
remedy at law. Accordingly, and in addition to any remedies which the Company
may have at law, in the event of an actual or threatened breach by Executive of
these covenants, the Company shall have the right to obtain in any court of
competent jurisdiction such injunctive or other equitable relief as such court
may deem necessary or appropriate in the circumstances, without the need to post
security or prove that monetary damages would be difficult to calculate or that
remedies at law would be inadequate. Executive acknowledge that the restrictions


9

--------------------------------------------------------------------------------





contained in this Section 6 do not impose an undue hardship on Executive and do
not deprive Executive of Executive’s livelihood. Executive further acknowledge
that that the provisions of this Section 6 are separate and independent of the
other sections of this Agreement.


6.8
SURVIVAL



The termination of Executive’s employment with the Company or breach by the
Company of this contract of employment for whatever reason will not affect the
rights of the Company to the benefit of the provisions contained in this Section
6. Further, in the event of Executive’s seeking employment, whether as an
employee or otherwise, with any person other than the Company, Executive is
under an obligation to inform that person of Executive’s obligations contained
in Section 6.


7.
CLAWBACK RIGHT



Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation paid to Executive pursuant to this Agreement or any
other agreement or arrangement with the Company that is subject to recovery
under any law, government regulation, stock exchange listing requirement or the
Company policy approved by the Board and notified to Executive, will be subject
to such deductions and clawback as may be required to be made pursuant to such
law, government regulation, stock exchange listing requirement or the Company
policy.


8.
INDEMNIFICATION



8.1
The Company shall indemnify and defend Executive against all claims arising out
of Executive’s activities as an officer or employee of the Company or its
affiliates to the fullest extent permitted by law and under the Company’s
organizational documents, except that the Company shall not indemnify and defend
Executive against any such claims brought against Executive by the Company or
any of its affiliates. During employment and for six years following the end of
employment, Executive shall be entitled to be covered by a policy of directors'
and officers' liability insurance on commercially reasonable terms sufficient to
cover the risk to Executive that would reasonably be expected to result from his
activities as aforesaid and a copy of the policy shall be provided to Executive
upon his request from time to time. At the request of the Company, Executive
shall during and after employment render reasonable assistance to the Company in
connection with any litigation or other proceeding involving the Company or any
of its affiliates, unless precluded from so doing by law. The Company shall
provide reasonable compensation to Executive for such assistance rendered after
employment ceases.



8.2
INDEMNIFICATION / TAXATION



The Company recognises that Executive has and will continue to spend significant
time in jurisdictions outside of Executive’s tax residence, and that while
outside Executive’s tax residence Executive has and will continue to discharge
Executive’s duties for the Company. The Company agrees as follows:


(a)
to indemnify Executive for any liability for, or in connection with, any
taxation relating to Executive’s compensation in any jurisdiction other than the
Executive’s tax residence for the period for which the relevant tax claim or
demand is made, which arises as a direct consequence of Executive being in that
jurisdiction in order to discharge Executive’s duties to the Company prior to
and/or after the date Executive’s employment commenced; and



(i)
to provide all reasonable support to Executive in responding to any such claim
or demand for or in connection with taxation by any statutory authority outside
the jurisdiction of Executive’s tax residence; and



(ii)
to indemnify Executive for all costs and expenses reasonably incurred by
Executive (including legal fees) in responding to or defending any such claims
or demands; and



(b)
to engage a service provider to prepare all required tax filings by any
statutory authority outside of the Executive’s tax residence arising due to
Executive’s discharging his duties outside of Executive’s tax residence and
related to Executive’s compensation from the Company, provided, however that



10

--------------------------------------------------------------------------------





Executive shall have the right to have Executive’s own personal tax adviser
participate in the review and preparation of the filings.


In indemnifying Executive, the Company will pay any liabilities, costs or
expenses the subject of the indemnity without undue delay. The Company will
ensure that the net sum received by Executive pursuant to the indemnity covers
all such liabilities, costs or expenses, with such net sum calculated by the
Company or its service provider; provided, however that Executive shall have the
right to have Executive’s own personal tax adviser participate in the review of
the calculation to the extent reasonably practicable.


9.
MISCELLANEOUS



9.1
The expiration or termination of this Agreement shall not operate to affect such
of the provisions hereof as are expressed or intended to remain in full force
and effect.



9.2
If any of the sections, clauses, conditions, covenants or restrictions of this
Agreement shall be found to be void but would be valid if some part thereof were
deleted or modified, then such clause, condition covenant or restriction shall
apply with such deletion or modification as may be necessary to make it valid
and effective.



9.3
This Agreement together with any documents referred to herein constitutes the
whole agreement and understanding between the parties and supersedes all
previous agreements and arrangements (if any) relating to Executive’s employment
by the Company (which shall be deemed to have been terminated by mutual
consent).



9.4
Except as expressly provided for in this Agreement, no variation or amendment of
this Agreement or oral promise or commitment related to it shall be valid unless
committed to writing and signed by the parties. The Company reserves the right
to make reasonable changes to these terms and conditions of employment in which
case Executive will be informed of the changes taking effect and Executive will
be required to sign any documents reflecting such changes.



9.5
This Agreement may be executed in counterparts each of which when executed and
delivered shall constitute an original but all such counterparts together shall
constitute one and the same instrument.



9.6
All questions concerning the construction and validity of this Agreement and the
terms contained therein will be governed by the laws of Bermuda, without regard
to principles of conflict of laws. The terms and conditions of this Agreement
and the rights of the Parties hereunder shall be governed by and construed in
all respects in accordance with the laws of Bermuda. Any dispute which may arise
out of or in connection with this Agreement shall be referred to arbitration in
Bermuda before a single arbitrator. In the absence of agreement between the
parties, the arbitrator shall be appointed by the Appointments Committee of the
Chartered Institute of Arbitrators, Bermuda Branch.







11

--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties intending to be bound hereby have duly executed
this Agreement as of the date first written above. By signing, Executive confirm
that Executive has read and understand this Agreement and Executive agree with
its terms and conditions. Executive further confirm that Executive has had the
opportunity of taking independent legal advice prior to signing this Agreement.


/s/ Orla M. Gregory                    December 28, 2017
(Signature on behalf of the Company)            (Date)




/s/ Guy T.A. Bowker                    December 28, 2017            
(Employee's Signature)                    (Date)
    
















12